DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-15 have been allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 5-7) of 04/05/2022, amended claims filled on 04/05/2022 and closet prior art of record Marche (US20120078450A1).
Marche disclose determining an optimum vertical trajectory profile of the aircraft based on the portion on a mathematical model of the aircraft and the altitude change. The aircraft control variables necessary in real time to execute the optimum vertical trajectory is generated and the control variables are applied to aircraft components to effectuate the single continuous altitude change to the cruise altitude by the aircraft.
In regards to claim 1, Marche either individually or in combination with other prior art fails to teach or render obvious receiving, by the avionics type system avionics context data representative of a current flying context of the aircraft; forwarding the avionics context data to the non-avionics type system; determining, in the non-avionics type system, that data among the avionic context data meet one or more predetermined criteria or conditions; triggering, in response to the determining that data among the avionic context data meet the one or more predetermined criteria or conditions, the computation of recommendations for adjusting one or more of the on-board equipment on the basis of at least one of the received avionics context data, of the current flying context, or of the predetermined data; rendering the computed one or more adjustment recommendations for at least one of visual, audible, tactile, or vibratory restitution in the avionic type system; and confirming the computed one or more adjustment recommendations and, in response to the confirming of the computed one or more adjustment recommendations, adjusting the one or more of the on-board equipment based upon the computed one or more adjustment recommendations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662